773 N.W.2d 722 (2009)
James PLAGGEMEYER and Ruth Plaggemeyer, Plaintiffs-Appellants,
v.
Thomas LEE, Susan Lee, and Ryan E. Lee, Defendants-Appellees.
Docket No. 13910. COA No. 284016.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the May 12, 2009 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of McCormick v. Carrier (Docket No. 136738) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.
YOUNG, J. (dissenting).
I would deny leave to appeal, for the reasons stated in Justice Corrigan's dissenting statement in McCormick v. Carrier, 485 Mich. ___, 770 N.W.2d 359, (Docket No. 136738, lv. gtd. order entered August 20, 2009).